     Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 1 of 7 PageID #: 679



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


NORMAN R. JEFFERY, JR., on behalf of
himself and others similarly situated, and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

             Plaintiffs,

v.                                      Civil Action No. 2:20-cv-00556

ERP FEDERAL MINING COMPLEX LLC,

             Defendant.


                                     ORDER


             Pending is the plaintiffs’ motion for the court’s

entry of default judgment, filed on April 8, 2021 (ECF No. 28).


             The plaintiffs commenced this action by filing their

initial complaint on August 21, 2020.           See ECF No. 1.     Although

the initial complaint was served on the defendant on September

10, 2020, see ECF No. 4, the defendant has not filed an answer,

responded to any of the plaintiffs’ or the court’s filings, or

otherwise made an appearance in this matter.            Upon the

plaintiffs’ request, the Clerk entered a default against the

defendant on November 25, 2020.          See ECF No. 6; ECF No. 8; ECF

No. 9.     And on December 8, 2020, the plaintiffs filed a request
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 2 of 7 PageID #: 680



for the Clerk to enter default judgment against the defendant

pursuant to Fed. R. Civ. P. 55(b)(1).        See ECF No. 10.


          In a December 23, 2020 order, the court concluded that

the Clerk could not enter the default judgment requested by the

plaintiffs because, among other reasons, “the amount of

compensatory damages sought in the plaintiffs’ request exceeds

the amount of compensatory damages that can be made certain by

computation from the complaint’s allegations.”          ECF No. 13 at 2

(citing Fed. R. Civ. P. 54(c)).       Accordingly, the court denied

the plaintiffs’ request without prejudice.         See id. at 3.


          In response, the plaintiffs filed a motion for leave

to file an amended complaint to cure the deficiencies identified

by the court’s December 3, 2020 order.        See ECF No. 15.      The

court granted the plaintiffs leave to amend, see ECF No. 17, and

the plaintiffs filed their amended complaint on January 26,

2021, see ECF No. 18.


          Like the initial complaint, the amended complaint

asserts claims under § 301 of the Labor Management Relations Act

(“LMRA”), 28 U.S.C. § 185, for breach of a collective bargaining

agreement based on the defendant’s failure to arbitrate (Count

I) and its failure to provide employee healthcare benefits

pursuant to a benefit plan (Count II), as well as a claim under

§ 502 of the Employee Retirement Income Security Act (“ERISA”),


                                    2
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 3 of 7 PageID #: 681



29 U.S.C. § 1132, for depriving employee beneficiaries of

promised benefits under the plan (Count III).         Compare ECF No.

1, with ECF No. 18.    And, like the initial complaint, the

amended complaint seeks compensatory damages and a declaration

that the defendant has breached its duties under the collective

bargaining agreement and ERISA.       Compare ECF No. 1 at 9, with

ECF No. 18 at 9-10.    Unlike the initial complaint, the amended

complaint does not seek injunctive relief, a reimbursement

award, prejudgment interest, or attorney’s fees and costs.

Compare ECF No. 1 at 9, with ECF No. 18 at 9-10.


           The plaintiffs served the amended complaint on the

defendant, see ECF No. 21, but the defendant has not answered or

otherwise responded or appeared.        Upon the plaintiffs’ request,

the Clerk again entered a default again the defendant on April

7, 2021.   See ECF No. 22; ECF No. 24.


           On April 8, 2021, the plaintiffs filed the current

motion for the court’s entry of default judgment pursuant to

Fed. R. Civ. P. 55(b)(2), see ECF No. 28, along with a

supporting memorandum, see ECF No. 30, and a proposed order, see

ECF No. 29.   In the motion, the plaintiffs state that they “seek

declaratory and injunctive relief against [the defendant]

arising from its breach of its [c]ollective [b]argaining

[a]greement,” an “award of damages” based on the “[d]efendant’s



                                    3
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 4 of 7 PageID #: 682



breach of contract,” and “the recovery of benefits under ERISA.”

ECF No. 28 at 2.    The plaintiffs further pray that the court

“enter default [judgment] against [the] [d]efendant” for a sum

certain, “[d]eclare that [the] [d]efendant has violated Section

301 of the LMRA” and “Section 502 of ERISA,” and “enjoin [the]

[d]efendant from violating Section 301 of the LMRA” and “Section

502 of ERISA.”   Id. at 3-4.


            In their supporting memorandum, the plaintiffs state

that the current motion “seek[s] declaratory and injunctive

relief[] and [an] award of damages” based on the defendant’s

breach of the collective bargaining agreement in violation of

the LMRA and “further seeks the recovery of benefits under

ERISA.”   ECF No. 30 at 1.    The memorandum requests that the

court enter default judgment against the defendant in a sum

certain, “enjoin [the] [d]efendant from failing to administer,

maintain and fund” the healthcare benefit plan pursuant to the

LMRA and ERISA, and “order [the] [d]efendant to provide the

contractual health benefits owed” pursuant to the LMRA and

ERISA.    Id. at 14-15.


            By their proposed order, the plaintiffs would

similarly have the court “enter default [judgment] against [the]

defendant,” “declare[] that [the] defendant has violated” the

LMRA and ERISA, “enjoin [the] defendant from violating Section



                                    4
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 5 of 7 PageID #: 683



301 of the LMRA,” and “order [the] defendant to provide the

contractual health benefits owed.”       ECF No. 29 at 2-3

(capitalization altered).


            Rule 55(b)(2) authorizes district courts upon a

plaintiff’s application to enter default judgment against a

defendant in certain circumstances.       See Fed. R. Civ. P.

55(b)(2).   However, “[a] default judgment must not differ in

kind from, or exceed in amount, what is demanded in the

pleadings.”   Fed. R. Civ. P. 54(c).      One commentator has

explained the rationale underlying this limitation on default

judgment:

            [A] judgment by default is limited to the relief
            demanded in the complaint. The theory of this
            provision is that the defending party should be able
            to decide on the basis of the relief requested in the
            [operative] pleading whether to expend the time,
            effort, and money necessary to defend the action. It
            would be fundamentally unfair to have the complaint
            lead [a] defendant to believe that only a certain type
            and dimension of relief was being sought and then,
            should [the] defendant attempt to limit the scope and
            size of the potential judgment by not appearing or
            otherwise defaulting, allow the court to give a
            different type of relief or a larger damage award. .
            . . . In sum, then, a default judgment may not extend
            . . . beyond the scope of the relief demanded.

10 Charles Alan Wright et al., Federal Practice and Procedure §

2663 (4th ed. 2021) (footnotes omitted).


            Here, the amended complaint seeks relief only in the

form of a declaration and an award of compensatory damages in a



                                    5
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 6 of 7 PageID #: 684



sum certain.     See ECF No. 18 at 9-10.     It does not seek

injunctive relief.    See id.    Indeed, the amended complaint

modified the language of the original complaint specifically to

omit requests for forms of relief other than a declaration and a

damages award.    See ECF No. 15-5 (providing a “track changes”

version of the amended complaint).


           The current motion for entry of default judgment,

however, seeks injunctive relief in addition to a declaration

and a damages award.    See ECF No. 28; ECF No. 29; ECF No. 30.

Further, the court notes that the injunctive relief sought would

seem to require the defendant to do more than merely pay the

outstanding healthcare bills that form the basis of the damages

award sought.    Instead, it would seem to require the defendant

to continue to contribute to the healthcare benefit fund

throughout the applicable time period set forth in the

collective bargaining agreement and to arbitrate any dispute

regarding healthcare benefits arising under the terms of the

plan.   Thus, the relief requested by the current motion goes far

beyond the relief requested in the amended complaint and thereby

falls afoul of the limitation provided in Rule 54(c).


           Accordingly, it is ORDERED that the plaintiffs’ motion

for the court’s entry of default judgment (ECF No. 28) be, and

hereby it is, denied without prejudice.



                                    6
  Case 2:20-cv-00556 Document 33 Filed 05/07/21 Page 7 of 7 PageID #: 685



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: May 7, 2021




                                    7
